Court of Claims jurisdiction; alleged deprivation of constitutional rights; declaratory and injunctive relief. — On February 29, 1980 the court entered separate identical orders in the above-identified cases, reading as follows:
Before Friedman, Chief Judge, Kunzig and Bennett, Judges.
This case comes before the court on plaintiffs motion for leave to proceed in forma pauperis and upon plaintiffs petition with attached and related papers wherein plaintiff seeks monetary recovery of $200,000,000 and further relief as set forth therein including a declaratory judgment and injunctive relief. The suit is based upon alleged actions of employees of the Virginia Department of Corrections and others as having deprived him, among other things, of constitutional rights.
Plaintiff makes no claim that any officers or employees of the United States participated in such actions.
Upon consideration thereof, without oral argument, the court concludes that it lacks jurisdiction over the subject matter of plaintiffs alleged claims or to grant the relief sought by plaintiff in his petition.
it is therefore ordered that plaintiffs motion for leave to proceed in forma pauperis is granted and that plaintiffs petition be filed this date.
it is further ordered that plaintiffs petition be and the same is dismissed for lack of jurisdiction.
On April 25, 1980 the court denied plaintiffs requests for rehearing.